GiveN, J.-
Appellant’s counsel, in ‘his brief, 'yet very thorough, argument of the single issue, says, with propriety: “I do not believe that' it is necessary to inflict upon the •court any very extended argument of this matter.” He-was not so considerate in preparing his so-called “abstract.” Therein he presents the oral testimony in about one hundred •pages, consisting throughout of questions and answers. It is not an abstract, but' a transcript of the reporter’s extended notes of the testimony. Section 4118 of the Code provides that “printed abstracts of the record shall be filed in acco-rd•ance with rules established by the supreme court.” Eule 21 is as follows: “Sec. 2-1. If it appear from an inspection •of the abstract that the appellant has negligently or intentionally failed to comply with the rule requiring only so much of the record as may be necessary to a full under.•standing of the question presented for decision to be included therein, the court may, in its discretion, order a new abstract prepared in conformity with such rule or aiflrm the judgment of the lower court without considering the appeal.” It is not an abstract such as might have been included in .a few pages, but one hundred pages of transcript of the reporter’s notes, that is presented for our consideration. This i.s such a disregard of the rule that we feel called upon to say that because of it the judgment of the lower court should be affirmed. See Philips v. Crisps, 108 Iowa, 605. We are the better content with this result-,, as we are satisfied that the judgment of the district court is correct. — AeeirMed.